Mr. Justice-Gray
delivered the opinion of the court. After stating the facts as above reported, he continued:
It is unnecessary to consider the difference between the claim in the reissue and the claim in the original patent, because, assuming the reissue not to be invalidated thereby, yet it sets forth no patentable invention.
*664The hose-reél, the standard, the brace,, the nozzle-holder, and their use in combination,' being all old, the description of the hose-reel, in the specification and claim, as “ a. reel of large diametér to allow the water to pass through the hose when partially wound thereon,” is not sufficient to sustain the patent.
The requisite diameter of the reel, and its proportion to the size of the hose, are not defined in the specification, but are left to be ascertained by experiment, or from general knowledge. If the patentee had discovered anything new in the size or proportions of the reel, requisite to allow the water to flow through the hose, he should have described it with such precision-as to enable others to construct the apparatus. The fact that water will flow-through a hose wound on a reel, if the diameter of the reel is large enough, and the curves or angles are not too abrupt, is a matter of common knowledge, which no one can appropriate to his own use, to the exclusion of the public. In any view of the case, the specification describes nothing that ,the patentee is entitled to claim, but only what every one has a right to use without his assistance. Guidet v. Brooklyn, 105 U. S. 550 ; Flood v. Hicks, 2 Bissell, 169; S. C., 4 Fisher Pat. Cas. 156; The King v. Wheeler, 2 B. & Ald. 345, 354; Macnamara v. Hulse, Car. & M. 471, 477; Kay v. Marshall, 7 Scott, 548 ; S. C., 5 Bing. N. C. 492 ; 1 Beavan, 535; 8 Cl. & Fin. 245; West H. L. 682; 2 Webster Pat. Cas. 34, 68, 75, 77, 82, 84.
To sustain this patent would be to deprive the public of the right to arrange and use a well' known apparatus in the only way in which its purpose can be beneficially accomplished.

Decree affirmed.